723 N.W.2d 861 (2006)
Ronald G. HAAER and Dawn L. Rhodes, Plaintiffs-Appellants,
v.
VREBA-HOFF DAIRY DEVELOPMENT, L.L.C., Vreba-Hoff Holdings, L.L.C., Van Bakel Exploitatiemij B.V., John Vander Hoff, Wilhelm Van Bakel, and Menno Wagler, Defendants-Appellees.
Docket No. 132180. COA No. 260001.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the August 17, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.